LaweeNCe, Judge:
The proper dutiable value of certain bicycles and parts thereof imported from the United Kingdom forms the subject of the above-enumerated appeal for a reappraisement.
By stipulation of the parties hereto, it has been agreed that, on or about the date of exportation of the involved merchandise, such or similar merchandise was freely offered for exportation to the United States, in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, at prices equal to the invoiced unit values, less the prorated portion of the items invoiced as ocean freight to New York and insurance.
Upon the agreed facts of record, the court finds and holds that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. § 1401a (b)), is the proper basis of value for the bicycles and parts in issue and that said value is equal to the invoiced unit values herein, less the prorated portion of the items invoiced as ocean freight to New York and insurance.
Judgment will issue accordingly.